Case 6:19-cv-01864-PGB-LRH Document 78 Filed 06/23/21 Page 1 of 4 PageID 1061




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION


ASHLEY MERARD,

                   Plaintiff,

v.                                            Case No: 6:19-cv-1864-PGB-LRH

MAGIC BURGERS, LLC.,

                   Defendant.
                                      /

                                      ORDER

      This cause is before the Court on Defendant’s Motion to Alter Judgment and

Reduce Damage Award to Statutory Cap/Limit. (Doc. 71 (the “Motion”)). The

Plaintiff has submitted a Response in Opposition. (Doc. 73). Upon due

consideration, the Defendant’s Motion is denied.

I.    BACKGROUND

      Defendant Magic Burgers, LLC, employed Plaintiff Ashley Merard from July

27, 2017 to August 23, 2017. (Doc. 21, ¶ 2). Prior to and during Plaintiff’s

employment with Defendant, she had a closed trachea tube visible at the front of

her neck. (Id. ¶¶ 1–3). Following Plaintiff’s termination, she filed a Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”),

alleging violations of the Americans with Disabilities Act (“ADA”) and the Florida

Civil Rights Act (“FCRA”). (Doc. 16-1 (“Charge”)). Plaintiff alleged that she was

discriminated against due to her disability. (Id.).
Case 6:19-cv-01864-PGB-LRH Document 78 Filed 06/23/21 Page 2 of 4 PageID 1062




         The case proceeded to trial on Count Two, disparate treatment in violation

of the ADA, 42 U.S.C. § 12101, et seq., and Count Five, disparate treatment under

the FCRA, FLA. STAT. §§ 760.01, et seq. (Docs. 1, 32, 36). Following a two-day trial,

the jury found in favor of Plaintiff and awarded $15,519.60 in lost wages,

$30,000.00 in compensatory damages for emotional pain and mental anguish,

and $2,000,000.00 in punitive damages. (Doc. 61). The Court reduced the damage

award to $345,519.60.1 (Doc. 68). Defendant now moves the Court for entry of an

order further reducing the award to $315,519.60. (Doc. 71, p. 5).

II.      LEGAL STANDARD

         “Remittitur is the procedural process by which an excessive verdict of the

jury is reduced, and it is well understood that a ‘jury’s verdict should not be

disturbed if there is competent evidence in the record to support it.’” Bralo v. Spirit

Airlines, No. 13-60948, 2014 WL 11633701, at *1 (S.D. Fla. Apr. 18, 2014) (citations

omitted). That said, “[t]he Court is not to substitute its judgment for the jury’s, and

where there is sufficient evidence in the record to support the award, the Court

should not reduce the award merely because it would have found differently.” Id.

(citation omitted).

III.     DISCUSSION

         Defendant argues the Court erred by not reducing the award for

compensatory and punitive damages to a maximum of $300,000.00 pursuant to



1     The total award consists of $300,000 for punitive damages (42 U.S.C. § 1981a(b)(3) cap),
      $30,000 for compensatory damages under the FCRA, and $15,519.60 for lost wages.



                                               2
Case 6:19-cv-01864-PGB-LRH Document 78 Filed 06/23/21 Page 3 of 4 PageID 1063




42 U.S.C. § 1981a(b)(3). (Id. at p. 3). Defendant correctly notes that the statute

provides “[t]he sum of the amount of compensatory damages awarded under this

section . . . and the amount of punitive damages awarded under this section shall

not exceed” $300,000 when the Defendant “has more than 500 employees in each

of 20 or more calendar weeks in the current or preceding calendar year.” (Id.).

      However, the statutory cap relied on by the defense only applies to “damages

awarded under this section.” See Bradshaw v. Sch. Bd. of Broward Cnty., Fla., 486

F.3d 1205, 1208 (11th Cir. 2007) (“The Title VII provision caps only ‘the amount of

compensatory damages awarded under this section,’ 42 U.S.C. § 1981a(b)(3)

(emphasis added), and other provisions of Title VII disclaim any intent to limit

awards under other statutes.”). Plaintiff cites the Eleventh Circuit’s decision in

Bradshaw for the proposition that “[t]o declare that any part of [Plaintiff’s] injury

could be remedied under only one of the two statutes would be senseless . . . [s]o if

Title VII cannot remedy the full extent of her injury because of its damage cap, then

the remaining portion of her injury should be remedied as much as possible under

the Florida CRA, and vice versa.” 486 F.3d at 1207–08 (citations omitted).

      Plaintiff states that “when a Plaintiff prevails under both the ADA and

FCRA,” “she has legal remedies available for allotment under both the applicable

state and federal law.” (Doc. 73, p. 2). She relies on Bralo v. Spirit Airlines, where

the plaintiff sued under the ADA and FCRA. 2014 WL 116337, at *1. The jury

awarded Bralo $150,000.00 in back pay, $10,000.00 in compensatory damages

for emotional distress, and $375,000.00 in punitive damages. Id. The plaintiff



                                          3
Case 6:19-cv-01864-PGB-LRH Document 78 Filed 06/23/21 Page 4 of 4 PageID 1064




argued, and Spirit Airlines conceded, that the District Court has discretion to allow

the plaintiff to recover punitive damages under the ADA and compensatory

damages under the FCRA.

       The Court agrees with Plaintiff’s construction of the law, finding it to be

consistent with Eleventh Circuit precedent and sound principles of statutory

construction.2 While Plaintiff’s ADA punitive damages award is capped at

$300,000.00, she is entitled to the jury’s award of $30,000.00 for emotional

distress under the FCRA. The Defendant does not contest the propriety of

awarding lost wages, for the purpose of this Motion.

IV.    CONCLUSION

       For these reasons, the Defendant’s Motion to Alter Judgment and Reduce

Damage Award to Statutory Cap/Limit (Doc. 71) is DENIED.

       DONE AND ORDERED in Orlando, Florida on June 23, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties


2   Defendant’s reliance on Ledbetter v. Goodyear Tire and Rubber Co., Inc., for the contrary
    conclusion is misplaced because the Court was confronted only with federal statutory causes
    of action all subject to the statutory cap on compensatory and punitive damages. 421 F.3d
    1169, 1176 (11th Cir. 2005).



                                              4
